Case 1:19-cv-12320-DJC Document 35-8 Filed 07/17/20 Page 1 of 2




                                      EXHIBIT H




                                                          A3093\306083941.v1
7/13/2020                                            Case 1:19-cv-12320-DJC Document       35-8 - Public
                                                                            Mass Appellate Courts  FiledCase
                                                                                                          07/17/20
                                                                                                             Search Page 2 of 2

                                                                           SUPREME JUDICIAL COURT
                                                                               for Suffolk County
                                                                                  Case Docket


                                                    WENDY HARRINGTON v. DEUTSCHE BANK NATIONAL TRUST CO. AS
                                                  "TRUSTEE" FOR SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST
                                                  2007 HEI, MORTGAGE PASS-THROUGH CERTIFICATES SERVICES 2007-
                                                                HEI AND MIDDLESEX SUPERIOR COURT
                                                         THIS CASE CONTAINS IMPOUNDED MATERIAL OR PID
                                                                           SJ-2018-0592


                                                                                  CASE HEADER
      Case Status                                Disposed: Appeal by petitioner              Status Date                    07/26/2019
                                                 pending
      Nature                                     In Nature of Mandamus                       Entry Date                     12/18/2018
      Sub-Nature                                 Mot/Petn File Appeal Late                   Single Justice                 Budd, J.
      TC Ruling                                                                              TC Ruling Date
      SJ Ruling                                                                              TC Number
      Pet Role Below                                                                         Full Ct Number
      Lower Court                                                                            Lower Ct Judge                 Garry V. Inge, J.


      INVOLVED PARTY                                                                         ATTORNEY APPEARANCE
      Wendy Harrington
      Pro Se Defendant/Petitioner
      Deutsche Bank National Trust Co.                                                       Eric Benjamin Hogberg, Esquire
      Plaintiff/Respondent
      Middlesex Superior Court                                                               Daniel P. Sullivan, Esquire
      Respondent
      Clerk - SJC for the Commonwealth
      Clerk for Commonwealth


                                                                                DOCKET ENTRIES
      Entry Date         Paper       Entry Text
      12/18/2018                     Case entered.
      12/18/2018 #1                  Af davit of Indigency & Request for Waiver, Substitution or State Payment of Fees & Costs pursuant to G.L. c.261,
                                     s.27A-G. (IMPOUNDED)
      12/18/2018 #2                  Complaint in the Nature of a Petition for a Writ of Mandamus and to Invoke the General Superintendence Power of
                                     the Supreme Judicial Court, led with Exhibits 1-11, led by Wendy Harrington, pro se.
      12/20/2018 #3                  Certi cate of Service of paper #'s 1 & 2 led by Wendy Harrington, pro se.
      01/07/2019 #4                  Determination Regarding Fees & Costs by Clerk:ALLOWED FORTHWITH.
      06/19/2019 #5                  Facsimile Letter with Attachments to Chief Justice Gants from Wendy Harrington, Pro Se.
      06/20/2019 #6                  Facsimile Letter with Attachments to Judge Gants from Wendy Harrington, Pro Se.
      06/25/2019 #7                  JUDGMENT: ... "it appears that the petitioner seeks permission to le a late notice of appeal under Mass. R. App. R. 14
                                     (b) in regards to the judgement entered on March 31, 2017 in the above-referenced Middlesex Superior Court matter.
                                     The petitioner led her petition with the county court on December 18, 2018, more than twenty months after the trial
                                     court's entry of the judgment. Upon consideration, it is ORDERED that all requests for relief set forth in the petition
                                     and facsimiles be, and the same hereby are, DENIED without hearing." (Budd, J.)
      06/25/2019 #8                  Notice to counsel/parties, regarding paper #7 led.
      07/26/2019 #9                  Notice of Appeal with Exhibits led by Wendy Harrington, pro se.
      07/26/2019 #10                 Notice of assembly of the record.
      07/26/2019 #11                 Notice to counsel/parties, regarding paper #'s 9 & 10 led.
      08/07/2019 #12                 NOTICE OF ENTRY: "Pursuant to Mass. R. A. P. 10(a)(3), you are hereby noti ed that, on August 7, 2019, the above-
                                     referenced case was entered on the docket of this court." (Francis V. Kenneally, Clerk)
      08/26/2019 #13                 Notice of Withdrawal of Appearance for Deutsche Bank National Trust Co. by Atty. Eric B. Hogberg.


    As of 02/13/2020 10:25am




https://www.ma-appellatecourts.org/docket/SJ-2018-0592                                                                                                         1/1
